The Honorable Fay W. Boozman, III State Senator 2901 Honeysuckle Lane Rogers, Arkansas 72758
Dear Senator Boozman:
This is in response to your request, on behalf of a constituent, for an opinion on whether an ambulance service improvement district created by a quorum court pursuant to A.C.A. § 14-282-102(e) (Supp. 1995) may impose an assessment upon the personal property, as well as the real property, within the district. I am enclosing a copy of Op. Att'y Gen. 96-173, recently issued by this office, which fully addresses this question.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh